EXHIBIT 10.2

 

 

 

November 23, 2007

 

Simon Biddiscombe

Newport Beach

 

Re:   Special Bonus

 

Dear Simon:

 

Mindspeed Technologies, Inc. (the “Company”) is pleased to offer to pay you a
special bonus of $100,000 (the “Special Bonus”), less applicable state and
federal tax withholding, in exchange for 12 months of continued service to the
Company.  You agree that, if you voluntarily leave the Company or are terminated
for cause on or prior to the first anniversary of the date of this letter, you
agree to repay to the Company 100% of the gross amount of the Special Bonus
within 30 days of such termination of employment.  Accordingly, you agree that
the Special Bonus shall not be deemed to be earned until such time as you have
been continuously employed by the Company for 12 months as explained above.

 

For purposes of this Agreement, the term “cause” shall mean: (i) a material
breach of your employment obligations with the Company; (ii) your willful
failure to follow the reasonable instructions of the Company or its board of
directors; (iii) willful misconduct that is in bad faith and materially
injurious to the Company, monetarily or otherwise, including but not limited to
misappropriation of trade secrets, fraud, or embezzlement; (iv) your conviction
for fraud or any other felony; or (v) if you exhibit in regard to your
employment unfitness or unavailability for service, unsatisfactory performance,
misconduct, dishonest, habitual neglect, or incompetence.

 

We appreciate your continuing contributions to the Company’s success.

 

Sincerely,

 

Mindspeed Technologies, Inc.

 

 

By:

/s/ Raouf Halim

Name:

Raouf Halim

Title:

Chief Executive Officer

 

 

Agreed and Accepted this 23rd day of November, 2007.

 

/s/ Simon Biddiscombe

 

 

--------------------------------------------------------------------------------

 